DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 16 has been resolved.  However, there is a new objection to the claims.
The indefiniteness rejections have been overcome.
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13, line 19, “positon” is objected to and should likely be  --position--  .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedford (US 2004/0245827).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.  A seating arrangement, comprising: 
a base (21); and 
a back arrangement (23) and a seat arrangement (22) each supported via the base on a linkage arrangement, wherein the back arrangement is moveable between a generally upright position (Figure 38) and a reclined position (Figure 39);
the linkage arrangement comprising: 
a horizontally-extending first link member comprising at least a portion of the seat arrangement (122), the first link member including a forward portion and a rearward portion (at left and right ends of element 122 in Figures 38-39); 
a second link member (121) supported on the base; 
a pair of flexibly resilient front link members extending between the forward portion of the first link member and a forward portion of the second link member (127 shown in Figures 36 and 38-39), the front link members being integral with the second link member (Figures 36 and 38-39, elements 127 being integral by functioning as a whole with the second link member 121); and 
a rigid rear link member (135 shown in Figures 36 and 38-39) extending between the rearward portion of the first link member and the second link member (Figures 38-39), the rear link member including a separate piece from the first link member or the second link member (Figures 36, 38-39); 
wherein the rearward portion of the first link member extends fore-to-aft in a first plane when the back arrangement is in the generally upright position, and the rearward portion of the first link member extends fore-to-aft in a second plane when the back arrangement is in the reclined position (as shown in the comparison of solid and dashed lines of 122 in Figure 38), wherein the second plane is angled with respect to the first plane (shown in Figure 38), and wherein the rearward portion of the first link member is positioned farther away from the base when the back arrangement is in the reclined position than when the back arrangement is in the generally upright position (as shown in the comparison dashed and solid lines of 122 in Figure 38).

2.  The seating arrangement of claim 1, wherein a majority of a length of the flexibly resilient front links flex when the back arrangement moves from the upright position to the reclined position (Figures 36 and 38-39).

3.  The seating arrangement of claim 1, wherein a gap extends between the first link member and the second link member (Figures 38-39).

4.  The seating arrangement of claim 3, wherein the arrangement further includes an armrest assembly that is connected to the linkage arrangement within the gap (where the gap not being further defined can be interpreted as including a portion where the armrest assembly connection shown in Figure 26).

5.  The seating arrangement of claim 1, wherein the back arrangement is coupled to the base through the second link member (Figures 36 and 38-39).

6.  The seating arrangement of claim 1, wherein the seating arrangement further includes a stop member assembly configured to limit movement of the back arrangement between the substantially upright position and the reclined position (stop member assembly comprising back stop 205 shown in Figures 18-24 and described in paragraph 0111).

7.  The seating arrangement of claim 6, wherein a portion of the stop member assembly is visible from an exterior of the seating arrangement (where the stop member assembly comprises a hand lever at the edge of the seat, as shown at 220 in Figure 26 and described in paragraphs 0111 and 0113).

8.  The seating arrangement of claim 6, wherein the stop member assembly includes a tilt stop that is coupled to the base (tilt stops comprising a floor of the recess in element 121, as shown in Figure 23, and element 205, shown in Figures 20-23, both of which are coupled to the base via element 121).

9.  The seating arrangement of claim 6, wherein the stop member assembly engages the second link member and the rear link member (where the stop member assembly includes elements 132 and 154 shown in Figures 20 and 21, and these elements engage the second link member 121 and the rear link member 135 either directly or via other elements—such as via the seat support 122, as described in paragraphs 0103-0104).

10.  The seating arrangement of claim 1, wherein the first link member, second link member, front link members, and rear link member cooperate to define a pass-through therebetween (Figures 38-39).

11.  The seating arrangement of claim 1, wherein the first, second, front and rear link members cooperate to define a four-bar linkage assembly (Figures 38-39).

12.  The seating arrangement of claim 1, wherein the rear link member is fixedly connected to a portion of the back arrangement to move therewith (as shown in Figures 38 and 39 by the rigid L-shaped connection between portion 135 and the rest of the back arrangement 123).

13.  A seating arrangement, comprising:
a base (21);
a back arrangement (23) and a seat arrangement (22) each supported via the base on a linkage arrangement, the back arrangement including a vertically-extending back portion and a forwardly-extending portion (main portion 123 of back arrangement 23 extends vertically, and portion 135 shown in Figures 38-39 extends forwardly), the back arrangement moveable between a generally upright position (Figure 38) and a reclined position (Figure 39) where the back arrangement and the seat arrangement are coupled to the base at a first position (in socket 117, as shown in Figures 18-19);
the linkage arrangement comprising:
a horizontally-extending first link member comprising at least a portion of the seat arrangement (122);
a second link member (121) supported on the base having a longitudinally-extending axis;
a pair of flexibly resilient front link members extending between the forward portion of the first link member and a forward portion of the second link member (127 shown in Figures 36 and 38-39); and
a rigid rear link member (subset of portion 135 shown in Figures 36 and 38-39) extending between the first link member and the second link member (Figures 38-39) and having a second longitudinally-extending axis, wherein the rear link member and the forwardly-extending portion of the back arrangement are non-pivotally fixed together such that an angle therebetween remains constant as the back arrangement moves between the generally upright and reclined positions (where the rear link may be considered a subset of the forwardly-extending portion 135 of the back arrangement, and where the rear link is fixed by forming part of the forwardly-extending portion 135 of the back arrangement, as shown in Figures 38-39), and wherein the rigid rear member is coupled to the first link member at a second positon that is located rearward of the first position (as shown in Figures 18-19 and 38-39, where at least a portion of the first position is completely forward of the second position).

14.  The seating arrangement of claim 13, wherein the rear link extends forwardly from the second link member to the first link member (Figures 38-39).

17.  The seating arrangement of claim 13, further comprising: 
an arm assembly that includes a pair of arm support members and a pair of arm pads supported by the arm support members, wherein the arm support members wrap about laterally spaced outer edges of the seat arrangement from positions located beneath the seat arrangement (as shown in Figures 1 and 26).

18.  The seating arrangement of claim 13, wherein the first link member, the second link member, the front link members and the rear link member cooperate to define a pass-through therebetween (Figures 38-39).

19.  The seating arrangement of claim 18, further comprising: 
an arm assembly supported between the first link member and the second link member (Figures 1, 26, and 38-39).

20.  A seat and back arrangement to be positioned on a surface, the seat and back arrangement comprising: 
a seat member (22); 
a back member (23); and 
a four-bar assembly, comprising: 
a substantially rigid bottom link (121) having a front end and a rear end, a portion of the bottom link configured to be grounded with respect to the surface (via base 21); 
a top link (122) having a front end and a rear end, a portion of the top link configured to support a front portion of the seat member, the top link including a left side and a right side (as shown in Figures 1, 18-19 and 38-39); 
a substantially rigid rear link (portion 135 shown in Figures 38-39) extending between the rear end of the bottom link and the rear end of the top link (Figures 38-39), the rear link including a top end and a bottom end, the top end connected to a rear portion of the top link (the top end of portion 135 is connected to a rear portion of the top link and a bottom end of 135 is connected to a rear portion of the bottom link, as shown in Figures 38-39); 
a first articulation location between the rear end of the bottom link and the bottom end of the rear link (at 142, shown in Figures 18 and 36), wherein outer side edges of the rear link are located between and spaced inwardly from the left and right sides of the top link in a lateral direction (as shown in Figures 1 and 26); 
a second articulation location between the rear end of the top link and the top end of the rear link (at 66 in Figure 8) (the top end of portion 135 is connected to a rear portion of the top link and a bottom end of 135 is connected to a rear portion of the bottom link, as shown in Figures 38-39); 
a front link assembly including a left front link and a right front link (forward instances of elements 127 shown in Figures 36 and 38-39), the left front link connecting the front end of the bottom link to the front end of the top link at the left side of the top link, and the right front link connecting the front end of the bottom link to the front end of the top link at the right side of the top link (Figures 36 and 38-39), wherein both the left front link and right front links are flexible along a length thereof (Figures 36 and 38-39), and wherein the front link assembly is integrally formed with the bottom link (integrally formed in that they are formed to function together as a whole); and 
wherein the rear link is non-pivotally connected to the back member to move therewith (as shown by the rigid connection of portion 135 with the rest of the back arrangement element 123, as shown in Figures 38-39).

21.  A seating arrangement that comprises the seat and back arrangement of claim 20, and further comprising: 
an armrest that includes an armrest support member having vertically-extending portions disposed along outer lateral sides of the seat arrangement (Figures 1 and 26).

22.  The seating arrangement of claim 21, wherein the armrest support member includes at least one laterally-extending cross-member (horizontally extending portion) positioned between the bottom link and the top link (Figures 1 and 26).

23.  The seating arrangement of claim 22, wherein the vertically-extending portions extend forwardly from the cross-member (where the vertically-extending portions comprise the portions that extend under and support the padding portion of the armrests, as can be seen in Figure 1).

Claim(s) 13, 15, 18, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2002/0109384).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

13.  A seating arrangement, comprising:
a base (3);
a back arrangement (8, 9) and a seat arrangement (7, 16, 17, 18) each supported via the base (3) on a linkage arrangement, the back arrangement including a vertically-extending back portion (9 and the upper portion of 8) and a forwardly-extending portion (lower portion of element 8), the back arrangement moveable between a generally upright position and a reclined position (Figures 1-2, 4-5, 7-8, and 10-11) where the back arrangement and the seat arrangement are coupled to the base at a first position (at the top of the pedestal 5 of the base 3, as shown in Figure 1);
the linkage arrangement comprising:
a horizontally-extending first link member comprising at least a portion of the seat arrangement (17);
a second link member (10) supported on the base having a longitudinally-extending axis;
a pair of flexibly resilient front link members extending between the forward portion of the first link member and a forward portion of the second link member (15, 24, 25); and
a rigid rear link member (12, Figures 1 and 3) extending between the first link member and the second link member (Figures 1 and 3) and having a second longitudinally-extending axis, wherein the rear link member and the forwardly-extending portion of the back arrangement are non-pivotally fixed together such that an angle therebetween remains constant as the back arrangement moves between the generally upright and reclined positions (as shown by the rigid one-piece forming rear links 12 and the rest of element 8 in Figures 1-3), and wherein the rigid rear member is coupled to the first link member at a second positon that is located rearward of the first position (second position at 27 is rearward from an upper end of the pedestal 5 of the base).

15.  The seating arrangement of claim 13, wherein the front link member extends forward from the second link member to the first link member (where the front link member 15, 24, 25 extends forward and upward from the second link member 10 to the first link member 17).

18.  The seating arrangement of claim 13, wherein the first link member, the second link member, the front link members and the rear link member cooperate to define a pass- through therebetween (Figures 1-2).

24.  A seating arrangement, comprising: 
an upwardly extending back arrangement (8, 9) movable between an upright position and a reclined position (Figures 1-2, 4-5, 7-8, and 10-11); and 
a seat arrangement (7, 16, 17, 18), comprising: 
a first link member that includes a substantially horizontal portion (17), the substantially horizontal portion having a forward portion and a rearward portion and configured to support a seated user thereon (Figures 1-2); 
a second link member (10) spaced from the first link member; 
a third link member (15, 24, 25) operably coupled to the forward portion of the substantially horizontal portion of the first link member and to the second link member (Figures 1-2), the third link member being substantially flexible along a majority of a length thereof (Figures 1-2); and 
a fourth link member (12, Figures 1 and 3) having a first end connected to the rearward portion of the substantially horizontal portion of the first link member and a second end connected to the second link member (Figures 1-2), the fourth link member being substantially rigid along a majority of a length of the fourth link member (as shown by the rigid one-piece forming rear links 12 and the rest of element 8 in Figures 1-3); and 
wherein the first link member, the second link member, the third link member and the fourth link member cooperate to form a linkage arrangement (Figures 1-2), and wherein the seat arrangement moves in a rearward direction as the back arrangement is moved between the upright position and the reclined position (as shown in Figures 1-2), wherein the first and second ends of the fourth link member are spaced a first distance from one another when the back arrangement is in the upright position and at a second distance from one another when the back arrangement is in the reclined position, wherein the first and second distances are substantially the same (the rigid link 12 does not change in length), and wherein the third link member flexes along the length of the third link member and the fourth link member remains relatively straight as the back arrangement moves between the upright and reclined positions (as shown in Figures 1-2).

25.  The seating arrangement of claim 24, wherein the back arrangement includes a back portion (9 and upper portion of element 8) extending upwardly and rearwardly from the second link member and configured to support a back of the seated user (Figures 1 and 2).

26.  The seating arrangement of claim 25, wherein the seating arrangement further includes a curved transition portion between the second link member and the back portion (bent lower portion of element 8), wherein the second end of the fourth link member is connected to the second link member at a position forward of the transition portion (at 26, as shown in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford (US 2004/0245827) in view of Schweikarth (US 2005/0206209).
Bedford shows and discloses the various details set forth in the rejections above, including a first link, a second link, and an arm assembly with a support and an arm support member extending laterally outward from the support, but lacks specifically disclosing or showing the support centrally located across a width of the seating arrangement.  
On the other hand, Schweikarth shows a similar seating arrangement also having an arm assembly with a support in the form of a channel 36 in a plate 34 that extends across a width of the seating arrangement.  It would have been obvious to provide a plate configured with a channel and arm support members mounted in the channel on one of the first link or second link of Bedford in place of the mounting arrangement of Bedford, as taught by Schweikarth, because doing so would provide details for mounting the armrests and the benefit of a sturdy support for the armrests.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

16.  The seating arrangement of claim 13, further comprising: 
an arm assembly that includes a support (support taught by channel 36 of Schweikarth and applied in the combination with Bedford), a pair of arm support members (comprising elements 50, 52 of Schweikarth) extending laterally outward from the support (as shown in Figures 2-3 of Schweikarth), and a pair of arm pads (18) supported by the arm support members, and wherein the support is centrally located across a width of the seating arrangement (as shown in Figures 2-3 of Schweikarth and applied in the combination with Bedford, as described in the statement of obviousness above). 

Claims 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2015/0265058) in view of Hansen (US 2002/0109384).
Igarashi shows and discloses a seat arrangement comprising first, second, and fourth link members, but lacks specifically showing a third link member.  
On the other hand, Hansen shows a third link member that cooperates with first second and fourth link members for a four-bar linkage assembly.  
It would have been obvious to provide the third bar linkage comprising elements 15, 24, and 25 of Hansen interconnecting the first and second link members of Igarashi because doing so would provide details of how to make the other three link members function together for the reclining motion of Igarashi and the benefit of reclining with some flexible give in the third member, as taught by Hansen.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

24.  A seating arrangement, comprising: 
an upwardly extending back arrangement (23 of Igarashi) movable between an upright position and a reclined position (Figures 3A and 3B of Igarashi); and 
a seat arrangement (30 of Igarashi), comprising: 
a first link member that includes a substantially horizontal portion (underlying support of the seat arrangement 30 of Igarashi), the substantially horizontal portion having a forward portion and a rearward portion and configured to support a seated user thereon (Figures 1-5 or Igarashi); 
a second link member (14 and a forward portion of element 23, labeled 21, of Igarashi) spaced from the first link member (at least by the addition of the front link or third link member added in light of Hansen); 
a third link member (15, 24, 25 taught by Hansen and applied in the combination with Igarashi) operably coupled to the forward portion of the substantially horizontal portion of the first link member and to the second link member (Figures 1-2), the third link member being substantially flexible along a majority of a length thereof (Figures 1-2 of Hansen); and 
a fourth link member (22 of Igarashi) having a first end connected to the rearward portion of the substantially horizontal portion of the first link member and a second end connected to the second link member (Figures 1-5 of Igarashi), the fourth link member being substantially rigid along a majority of a length of the fourth link member (as shown by the rigid one-piece forming rear links 22 and the rest of elements 21 and 23 in Figures 1-5 of Igarashi); and 
wherein the first link member, the second link member, the third link member and the fourth link member cooperate to form a linkage arrangement (Figures 1-5 of Igarashi, modified to include the third linkage taught by Hansen), and wherein the seat arrangement moves in a rearward direction as the back arrangement is moved between the upright position and the reclined position (as shown in Figures 3A-3B of Igarashi and Figures 1-2 of Hansen), wherein the first and second ends of the fourth link member are spaced a first distance from one another when the back arrangement is in the upright position and at a second distance from one another when the back arrangement is in the reclined position, wherein the first and second distances are substantially the same (the rigid link 22 of Igarashi does not change in length), and wherein the third link member flexes along the length of the third link member and the fourth link member remains relatively straight as the back arrangement moves between the upright and reclined positions (as shown in Figures 3A-3B of Igarashi and Figures 1-2 of Hansen).

25.  The seating arrangement of claim 24, wherein the back arrangement includes a back portion (23 of Igarashi) extending upwardly and rearwardly from the second link member and configured to support a back of the seated user (Figures 1-5 of Igarashi).

26.  The seating arrangement of claim 25, wherein the seating arrangement further includes a curved transition portion between the second link member and the back portion (bent lower portion of element 23 of Igarashi), wherein the second end of the fourth link member is connected to the second link member at a position forward of the transition portion (at a lower end of fourth link member 22, as shown in Figures 1-5 of Igarashi).

27.  The seating arrangement of claim 25, wherein the second link member, the back portion and the transition portion are an integral, single piece (at least a portion of the second link member formed as a forward portion 21 of the back portion, the transition portion rearward from a lower end of the fourth link member 22, and the fourth link member are formed of a single piece, as shown in Figures 3A and 3B of Igarashi).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636